Exhibit 10.15

SEATTLE GENETICS, INC.

DEVELOPMENT AND SUPPLY AGREEMENT

This Development and Supply Agreement (the “Agreement”) is entered into this
23rd day of February, 2004 (“Effective Date”) by and between Abbott
Laboratories, an Illinois corporation having a principal place of business at
100 Abbott Park Road, Abbott Park, Illinois 60064-3500 (“Abbott”), and Seattle
Genetics, Inc. having a principal place of business at 21823 – 30th Drive
Southeast in Bothell, Washington 98021 (“Seattle Genetics”).

WHEREAS, Seattle Genetics is the owner of certain technology and patent rights
regarding compounds incorporating anti-CD30 monoclonal antibodies, which are
used as drugs for hematologic malignancies;

WHEREAS, Seattle Genetics intends to file for approval with the United States
Food and Drug Administration (and its foreign equivalents), Investigational New
Drug Applications (INDs), New Drug Applications (NDAs) and/or Biologics License
Applications (BLAs) (and their foreign equivalents), for certain formulations
containing Bulk Drug Substance, as defined below;

WHEREAS, Seattle Genetics has certain process information relating to Bulk Drug
Substance and desires to have Abbott evaluate such information and to scale-up
and adapt the current manufacturing process for the preparation of Bulk Drug
Substance at Abbott facilities;

WHEREAS, Abbott possesses process engineering capabilities and operates process
development facilities, which include small scale bulk drug substance
laboratories and pilot plants, as well as large scale facilities for the
manufacture of clinical and commercial quantities of certain bulk drug
substances;

WHEREAS, Abbott desires to evaluate Seattle Genetics’ process information and
scale-up and adapt the current manufacturing process for the preparation of Bulk
Drug Substance at Abbott facilities; and

WHEREAS, Abbott desires to manufacture for Seattle Genetics, developmental,
clinical and commercial quantities of Bulk Drug Substance, and Seattle Genetics
desires to purchase from Abbott such quantities, all subject to the terms and
conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the Parties hereto agree as follows:

 

1. Definitions

As used in this Agreement, the following words and phrases shall have the
following meanings:

1.1 “Abbott Inventions” means any ideas, innovations or inventions related to
manufacturing (whether or not patentable) developed by Abbott, Abbott’s
Affiliates, Abbott and Third Parties, or Abbott’s Affiliates and Third Parties
or prior to or during the Term, including, without limitation, Abbott Know-How
and Abbott Patent Rights.



--------------------------------------------------------------------------------

1.2 “Abbott Know-How” means all unique, confidential, proprietary non-patented
technical data, drawings, and related documentation, including all improvements
thereto, not included in Abbott Patent Rights, as defined below, that describe
the process of manufacturing the Bulk Drug Substance as developed by Abbott for
Seattle Genetics during the Project that is either (a) owned by Abbott, or
Abbott’s Affiliates, or licensed to Abbott, with the right to sublicense, as of
the Effective Date, (b) generated by Abbott during the Term, or (c) acquired by
Abbott (other than from or on behalf of Seattle Genetics) during the Term.

1.3 “Abbott Patent Rights” means United States and foreign patents and patent
applications, including divisions, continuations, continuations-in-part,
additions, renewals, extensions, re-examinations and reissues of all such
patents and patent applications, all as are owned by Abbott, or Abbott’s
Affiliates, or licensed by Abbott, with the right to sublicense, and to which
Seattle Genetics would need a license in order to practice the manufacturing
and/or process development operations relating to the manufacture of Bulk Drug
Substance as developed by Abbott for Seattle Genetics during the Project.

1.4 “Affiliate” of a Party hereto means any entity that controls, is controlled
by, or is under common control with such Party. For purposes of this definition,
a Party shall be deemed to control another entity if it owns or controls,
directly or indirectly, at least fifty percent (50%) of the voting equity of the
other entity (or other comparable ownership interest for an entity other than a
corporation). For purposes of this Agreement, TAP Pharmaceutical Products, Inc.
shall be excluded from the definition of Abbott’s Affiliates.

1.5 “Applicable Dollar Volume” means as such term is defined in Section 10.2.

1.6 “Batch Records” means the mutually agreed upon final batch production and
control records for the Bulk Drug Substance prepared in accordance with 21
C.F.R. §211.188.

1.7 “BLA” means the Biologics License Application (or its foreign equivalent)
filed with the FDA (or foreign Regulatory Authority), seeking authorization to
market Product in the United States (or applicable foreign country within the
Territory).

1.8 “Bulk Drug Pricing” means as such term is defined in Exhibit D.

1.9 “Bulk Drug Substance” means the bulk form of the chimeric AC-10, anti-CD30
monoclonal antibody, as more fully described in Exhibit A, manufactured in
accordance with this Agreement and meeting the Bulk Drug Substance
Specifications.

1.10 “Bulk Drug Substance Specifications” means the written specifications for
Bulk Drug Substance set forth in Exhibit B, in each case as modified from time
to time pursuant to Section 7.5.



--------------------------------------------------------------------------------

1.11 “Bulk Drug Substance Storage Rate” means the rate of Three Thousand Dollars
($3,000) per month per manufactured lot, provided that any fractional lots shall
be considered a whole lot.

1.12 “cGMP” means the FDA’s current good manufacturing practices, as first
published in the Federal Register and then specified in the Code of Federal
Regulations and FDA’s guidance documents, and all successor regulations and
guidance documents thereto, as well as the comparable practices, regulations and
documents of any other comparable Regulatory Authorities, as in effect from time
to time.

1.13 “CMC” means the Chemistry, Manufacturing and Controls section of the BLA.

1.14 “Calendar Quarter” means a three (3) month period commencing January 1,
April 1, July 1 and October 1.

1.15 “Confidential Information” means all information, including, but not
limited to, Seattle Genetics Inventions and Abbott Inventions disclosed pursuant
to that certain Confidentiality Agreement dated July 14, 2003 between the
Parties and this Agreement in writing (or all information disclosed orally,
visually and/or in another intangible form which is summarized in writing as to
its general content within thirty (30) days after original disclosure and
identified as being confidential), except any portion thereof that:

 

  (a) is already known to the recipient upon receipt, as evidenced by its
written records;

 

  (b) is disclosed to the recipient without restriction after acceptance of this
Agreement by a Third Party who has the right to make such disclosure; or

 

  (c) is independently developed by or for the recipient without reliance on the
Confidential Information, as evidenced by its written records; or

 

  (d) becomes available to the general public without fault of the recipient.

1.16 “Contract Year” shall mean a period of twelve (12) consecutive calendar
months commencing on January 1, provided that the first Contract Year of this
Agreement shall commence on Launch Date and end on the following December 31. A
Contract Year shall end upon the termination of this Agreement regardless of the
actual calendar date.

1.17 “Convicted Individual” or “Convicted Entity” shall mean an individual or
entity, as applicable, who has been convicted of a criminal offense that falls
within the ambit of 42 U.S.C. §1320a – 7(a), but has not yet been excluded,
debarred, suspended or otherwise declared ineligible.

1.18 “Debarred Entity” shall mean a corporation, partnership or association that
has been debarred by the FDA pursuant to 21 U.S.C. §335a (a) or (b) from
submitting or assisting in the submission of any abbreviated drug application,
or an employee, partner, shareholder, member, subsidiary or affiliate of a
Debarred Entity.



--------------------------------------------------------------------------------

1.19 “Debarred Individual” shall mean an individual who has been debarred by the
FDA pursuant to 21 U.S.C. §335a (a) or (b) from providing services in any
capacity to a person that has an approved or pending drug product application,
or an employer, employee or partner of a Debarred Individual.

1.20 “Dedicated Equipment” means as such term is defined in Section 8.8.

1.21 “Deficiency Notice” means as such term is defined in Section 9.8(a).

1.22 “EMEA” shall mean the European Agency for the Evaluation of Medical
Products, or any successor entity thereto.

1.23 “Excluded Individual” or “Excluded Entity” shall mean (i) an individual or
entity, as applicable, who has been excluded, debarred, suspended or is
otherwise ineligible to participate in federal health care programs such as
Medicare or Medicaid by the Office of the Inspector General (OIG/HHS) of the
U.S. Department of Health and Human Services, or (ii) is an individual or
entity, as applicable, who has been excluded, debarred, suspended or is
otherwise ineligible to participate in federal procurement and non-procurement
programs, including those produced by the U.S. General Services Administration
(GSA).

1.24 “FDA” means the United States Food and Drug Administration, or any
successor entity thereto.

1.25 “First Commercial Sale” shall mean the first sale of Product in a country
within the Territory by Seattle Genetics, its Affiliates, licensees or
sublicensees to any Third Party for use or consumption of such Product in such
country by the general public.

1.26 “Force Majeure Event” means as such term is defined in Article 19.

1.27 “Fully Burdened Manufacturing Cost” means the sum of the following costs to
the extent reasonably and properly allocable to the manufacture of Bulk Drug
Substance: the cost of direct materials; direct labor; manufacturing overhead;
and a reasonable allocation of general and administrative expenses and
facilities expenses; provided, for purposes of clarification, that the
allocation of the foregoing costs shall be made to generally reflect the costs
of plant activities incurred during the time the plant is devoted to the
production of Bulk Drug Substance, and will not include any costs associated
with unused plant capacity. Fully Burdened Manufacturing Cost shall be
calculated in a manner consistent with Generally Accepted Accounting Principles
consistently applied.

1.28 “ICH” shall mean the International Convention on Harmonisation and any
successor agreements and/or amendments thereto.

1.29 “Incurred Fees” means as such term is defined in Section 12.7(f).

1.30 “Initial Order Date” means as such term is defined in Section 9.3.

1.31 “Launch Date” means the date on which the First Commercial Sale of Product
is made in the Territory by Seattle Genetics or its designee.



--------------------------------------------------------------------------------

1.32 “Liability” means any liability, judgment, loss, damage, cost and other
expense (including reasonable attorney’s fees).

1.33 “Maximum Quarterly Capacity” means ten (10) Kg Bulk Drug Substance per
Calendar Quarter of each Contract Year.

1.34 “Party” means either Abbott or Seattle Genetics individually; “Parties”
means Abbott and Seattle Genetics together.

1.35 “Payment Schedule” means as such term is defined in Exhibit C, which
Payment Schedule may be revised from time to time by mutual written agreement of
the Parties.

1.36 “Product” means any pharmaceutical product containing Bulk Drug Substance
as its active ingredient.

1.37 “Project” means a multi-stage (each a “Stage”) project to adapt and further
develop Seattle Genetics’ current process for the manufacture of Bulk Drug
Substance to Abbott’s manufacturing facility and develop such process to
commercial scale so as to manufacture Bulk Drug Substance in compliance with
this Agreement, as set forth in Exhibit C.

1.38 “Project Schedule” means the schedule for the work and Stages to be
completed for the Project as will be mutually agreed to in writing by the
Parties and as may be revised and modified over time as agreed to in writing by
the Parties.

1.39 “Purchase Order” means any order instructions, including quantity of Bulk
Drug Substance ordered, delivery date, and shipping instructions, submitted by
Seattle Genetics for supply of Bulk Drug Substance. In the event of any terms of
the Purchase Order conflict with or are inconsistent with the terms of the
Agreement, the terms of the Agreement shall govern and control.

1.40 “Quality Agreement” means as such term is defined in Section 8.4.

1.41 “Reassignment Costs” means as such term is defined in Section 12.7(f).

1.42 “Regulatory Authority(ies)” means the FDA, the EMEA, the ICH, or any
comparable national or territorial regulatory entity within the Territory.

1.43 “Regulatory Filings” means the governmental filings required to commence
human clinical trials and to obtain approval to market Product in a given
country within the Territory, including, but not limited to, Product
registration(s) and marketing approval(s), as applicable, in each such country.

1.44 “Research and Development Fee” means as such term is defined in
Section 5.1.

1.45 “Reservation Rate” means as such term is defined in Section 2.3.

1.46 “Reserved Capacity” means as such term is defined in Section 2.3.



--------------------------------------------------------------------------------

1.47 “Response Notice” means as such term is defined in Section 9.8(b).

1.48 “Rolling Forecast” means as such term is defined in Section 9.4.

1.49 “Seattle Genetics Know-How” means all unique, confidential, proprietary
non-patented technical data, drawings, documentation, analytical and regulatory
information and other information, including all improvements thereto, not
included in Seattle Genetics Patent Rights, as defined below, relating to the
manufacture, use or sale of Bulk Drug Substance that is either (a) owned by
Seattle Genetics (or Seattle Genetics’ Affiliates), or licensed to Seattle
Genetics, with the right to sublicense, as of the Effective Date, (b) generated
by Seattle Genetics during the Term, or (c) acquired by Seattle Genetics (other
than from or on behalf of Abbott) during the Term.

1.50 “Seattle Genetics Patent Rights” means the United States (listed on Exhibit
G) and foreign patents and patent applications, including divisions,
continuations, continuations-in-part, additions, renewals, extensions,
re-examinations and reissues of all such patents and patent applications, all as
are owned by Seattle Genetics (or Seattle Genetics’ Affiliates), or licensed to
Seattle Genetics, with the right to sublicense, claiming Bulk Drug Substance, or
to which Abbott would need a license or sublicense in order to make Bulk Drug
Substance.

1.51 “Stage” means as such term is defined in Section 1.37.

1.52 “Term” means as such term is defined in Section 12.1.

1.53 “Territory” means the world.

1.54 “Third Party” or Third Parties” means any person(s) or entity(ies), as
applicable, other than the Parties, their Affiliates, or the Parties and
Affiliates employees and agents.

 

2. Bulk Drug Substance Development Project

2.1 The Project. Following the Effective Date and according to technical reports
and the project plan set forth in Exhibit C, Abbott shall undertake the Project.
The Project shall consist of research and development activities described on
Exhibit C. Abbott shall perform its research and development activities
hereunder pursuant to the terms of this Agreement and the Project; provided,
however, Seattle Genetics understands that, because the Project involves
research from which the results are inherently uncertain, Abbott does not make
any representation, warranty or guarantee of any kind that the Project will
result in a commercially-viable process. Nevertheless, Abbott shall conduct the
Project diligently and in accordance with generally accepted standards of good
scientific practice including, but not limited to, the creation and maintenance
of properly witnessed complete and accurate laboratory notebooks made
contemporaneous with the activities reflected therein.

2.2 Project Stages. At the completion of each Stage, except in the event that
this Agreement is otherwise terminated as permitted herein, the Parties shall
mutually agree whether to (i) proceed with the Project; (ii) conduct further
development work under the then current Stage in addition to those activities
described in the Project for the then current Stage; or (iii) terminate this
Agreement. In the event, that the Parties cannot



--------------------------------------------------------------------------------

agree on (i), (ii) or (iii) above, the Parties shall organize representatives
with technical and executive decision making authority, to meet in good faith
and attempt to mutually agree on (i), (ii) or (iii). If the Parties are unable
to reach agreement at any Stage within ninety (90) days of initiating
discussions, then either Party shall have the right to terminate the Agreement
pursuant to Sections 12.2 (termination by Seattle Genetics) or 12.3 (termination
by Abbott).

2.3 Manufacturing Facility Reservation. Abbott shall reserve capacity for the
Stage IIIa (as set forth in the Exhibits hereto) engineering and cGMP clinical
supply batches and Seattle Genetics shall agree to pay for said reservation in
Abbott’s commercial manufacturing facility, on the date two (2) months prior to
the initiation of Stage IIIa (currently estimated to be March 8, 2004) based on
the then current Project Schedule, as may be revised by the Parties (the
“Reserved Capacity”). The Reservation rate shall be One Million Five Hundred
Thousand Dollars (US $1,500,000) per Stage IIIa engineering or clinical supply
batch (the “Reservation Rate”) in accordance with the then current Project
Schedule; provided however, that the aggregate Reservation Rate to complete
Stage IIIa, which shall be agreed by the Parties in writing prior to Stage IIIa,
shall not exceed Six Million Dollars (U.S. $6,000,000). Beginning on or around
May 1, 2004, Abbott shall initiate the manufacture of one (1) engineering batch,
followed by three (3) cGMP clinical supply batches meeting Bulk Drug Substance
Specifications. Seattle Genetics, at its sole option, may (i) defer receipt and
payment of the third clinical supply batch until January 3, 2005; or (ii) refuse
delivery of the third clinical supply batch within ten (10) business days
immediately following January 3, 2005. If Seattle Genetics, at its sole option
chooses (ii) above, the amount Seattle Genetics shall pay to Abbott as part of
the Reservation Rate shall be adjusted by payment or refund to equal Six Hundred
Twenty Five Thousand Dollars (U.S. $625,000), net thirty (30) days from the date
of receipt of Abbott’s invoice, as a loss of business opportunity for Abbott.
Once any such capacity Reservation occurs, and the initiation date for work in
the commercial facility has passed, Abbott shall begin to invoice Seattle
Genetics monthly according to the Payment Schedule. In the event that Seattle
Genetics does not utilize the total number of batches of the Reserved Capacity
to fulfill the Project obligations, the amount Seattle Genetics shall pay to
Abbot shall be adjusted, by payment or refund, to equal Four Million Dollars
(U.S. $4,000,000) of the aggregate Reservation Rate due Abbott pursuant to this
Section 2.3. Notwithstanding the foregoing, if Abbott is able to resell any of
its unused capacity for the Reserved Capacity, it shall provide Seattle Genetics
with a reasonable credit, offset or refund (as elected by Seattle Genetics) in
an amount to be determined in good faith by Abbott.

 

3. Abbott’s Research and Development Activities

3.1 Abbott’s Activities. One of the objectives of the Project shall be for
Abbott to develop and manufacture Bulk Drug Substance and to support Seattle
Genetics’ Regulatory Filings as appropriate, however, Seattle Genetics shall be
responsible for the preparation and filing of Regulatory Filings, and all
communications with Regulatory Authorities, with respect to the Bulk Drug
Substance. Abbott shall conduct and perform its obligations on the work-plan set
forth in Exhibit C as may be amended from time to time by mutual agreement of
the Parties to achieve such objectives, including, but not limited to, the
following:

 

  a. Sourcing raw materials for use in manufacturing Bulk Drug Substance, with
the price of such materials excluded from the price of the Project up to
commercial production



--------------------------------------------------------------------------------

  b. Performing pilot scale evaluation of Seattle Genetics’ manufacturing
process;

 

  c. Adapting Seattle Genetics’ manufacturing process to Abbott’s equipment and
systems;

 

  d. Developing optimized process parameters to manufacture Bulk Drug Substance
in Abbott’s manufacturing facility;

 

  e. Preparing suitable manufacturing process documentation, including
instructions and manufacturing controls for inclusion in Regulatory Filings;

 

  f. Provide the Bulk Drug Substance information directly to Seattle Genetics in
support of Regulatory Filings, and assisting Seattle Genetics in responding to
questions from Regulatory Authorities concerning the manufacture of Bulk Drug
Substance;

 

  g. Conducting material contact and cleaning validation studies, engineering
and validation runs, process validation studies, and preparing process
justification and validation summary reports, in a mutually agreed upon timely
manner, to meet pre-approval and other appropriate inspection requirements of
the Regulatory Authorities and to support approval of the manufacture of the
Bulk Drug Substance in an Abbott manufacturing facility;

 

  h. Permitting Seattle Genetics to conduct all necessary cGMP and quality
assurance reviews of Abbott documentation, including review and receipt of
copies of Abbott manufacturing work orders;

 

  i. Permitting Seattle Genetics to access Abbott’s manufacturing data relating
to Bulk Drug Substance;

 

  j. Providing Seattle Genetics with acceptable environmental impact statements,
if required, for inclusion with Regulatory Filings;

 

  k. Providing Seattle Genetics with appropriate pilot and commercial scale
batch record manufacturing documentation for Regulatory Filings and other uses
in accordance with the Quality Agreement;

 

  l. Preparation for and administration of the pre-approval inspection (and any
other necessary inspections) by the Regulatory Authorities; and

 

  m. Subject to Section 2.1, manufacturing development supplies, clinical
supplies and process validation batches of Bulk Drug Substance in accordance
with current cGMPs and pursuant to protocols to which the Parties shall mutually
agree.



--------------------------------------------------------------------------------

4. Seattle Genetics’ Research and Development Activities

4.1 Seattle Genetics’ Activities. Seattle Genetics shall assist Abbott in
completing the Project, including but not limited to Seattle Genetics’
responsibility for the following:

 

  a. Providing Abbott with materials as detailed in Exhibit M.

 

  b. Providing Abbott with applicable analytical methods qualified to Abbott’s
standards for raw materials which standards shall reasonably comport with
industry standards, in-process tests and manufacture of Bulk Drug Substance and
all available reference materials;

 

  c. Providing Abbott with technical data on Bulk Drug Substance that includes,
but is not limited to, the following: (i) material safety data sheets with
environmental and safety information, and (ii) additional detailed data, if
necessary, to define potential hazards and establish employee exposure levels;

 

  d. Obtaining and providing Abbott with copies of Regulatory Filings as
necessary for Abbott to obtain regulatory approval of the pre-approval
inspection; and

 

  e. Maintaining a stability program for, and retaining samples of, the Bulk
Drug Substance.

 

5. Payment for Abbott’s Development Efforts

5.1 Research and Development Fee. To reimburse Abbott for its participation in
the Project in compliance with the activities described therein and in this
Agreement, and in accordance with the Payment Schedule, Seattle Genetics shall
pay Abbott a research and development fee (“Research and Development Fee”),
which fee in the aggregate upon completion of the Project may be less than or
equal to, but shall not exceed, Seven Million Eight Hundred Ninety Thousand
Dollars (U.S.$7,890,000), unless revisions occur in the Project scope in
accordance with the terms of this Article 5. The Parties understand and agree
that the Research and Development Fee is comprised of, in part, on a dollar for
dollar basis, the Reservation Rate described in Section 2.3. The Research and
Development Fee shall be paid to Abbott as outlined in the Payment Schedule. Any
such modifications agreed upon by the Parties to the scope of the Project shall
be incorporated into the Payment Schedule by a written agreement between Seattle
Genetics and Abbott.

5.2 Changes in Project Scope. If changes occur in the Project or Bulk Drug
Substance Specifications, or if technical difficulties require that Abbott
perform either additional work or repeat work, and provided such work is
unrelated to Abbott’s fault or negligence, in advance of incorporating such
changes or performing any work associated therewith, Abbott shall consult with
Seattle Genetics and thereafter provide Seattle Genetics with a new or revised
written test protocol with cost estimates for such work. If Seattle Genetics
approves such fee and protocols, Abbott shall perform such work and Seattle
Genetics shall pay Abbott’s fee for such work in the manner and at the time as
agreed upon by the Parties in conjunction with the approval of the work.



--------------------------------------------------------------------------------

5.3 Additional Filing Costs. Seattle Genetics shall reimburse Abbott for
Abbott’s reasonable out of pocket costs paid to any Third Party, which are
subject in each case to written pre-approval by Seattle Genetics, associated
with any filings with Regulatory Authorities including but not limited to the
filing of a CMC or CMC amendment, in support of Seattle Genetics’ Regulatory
Filings with respect to Bulk Drug Substance. Seattle Genetics also shall
reimburse Abbott for those reasonable out of pocket costs paid to any Third
Party, which are subject in each case to written pre-approval by Seattle
Genetics, for any work requested by Seattle Genetics to produce and assemble
documentation for Bulk Drug Substance registrations outside the United States.
Seattle Genetics shall not be obligated to pay or reimburse Abbott any of its
costs associated with its establishment license or otherwise relating to its
qualification as a manufacturer of biological product for human use, except in
the event that such costs are uniquely attributable to the manufacture of Bulk
Drug Substance, in which event, Seattle Genetics shall be responsible for such
costs.

 

6. Pilot Scale and Clinical Supplies

6.1 Pilot Scale Supplies. Subject to Section 2.1, as part of the development
portion of the Project, Abbott shall manufacture and provide to Seattle Genetics
product that results from up to (as determined by Seattle Genetics) two
(2) three hundred liter (300L) pilot scale lots of Bulk Drug Substance. Apart
from Section 2.1, and notwithstanding any other terms or conditions to the
contrary contained herein, including, without limitation Section 13.2, Abbott
makes no warranties, express or implied, with respect to Bulk Drug Substance
produced for pilot scale supplies pursuant to this Section 6.1. All warranties,
express or implied, including without limitation, the implied warranties of
merchantability, fitness for a particular purpose and non-infringement, are
hereby disclaimed by Abbott with respect to Bulk Drug Substance manufactured
pursuant to this Section 6.1.

6.2 2004 Clinical Supplies. Subject to Section 2.1, as part of completing the
Project, Abbott shall manufacture and provide to Seattle Genetics Bulk Drug
Substance supplies that result from four (4) 3,000L runs that are scheduled as
one (1) engineering run and three (3) cGMP clinical supply lots. In order to
agree on final Batch Records and binding Bulk Drug Substance Specifications for
clinical manufacture, Abbott will perform one (1) engineering run at the 3000L
scale. This engineering run will be based upon preliminary Batch Records and
Bulk Drug Substance Specifications as provided by Seattle Genetics and
transferred to Abbott. The Parties shall mutually agree upon final batch records
and specifications following the engineering run prior to the start of cGMP
clinical manufacture. Abbott shall then deliver three (3) cGMP clinical supply
lots according to the mutually agreed final Batch Records and Bulk Drug
Substance Specifications. Abbott warrants the cGMP clinical supply lots in
accordance with Section 13.2. Seattle Genetics shall promptly notify Abbott of
any alteration of the Project Schedule and Bulk Drug Substance amount.

6.3 Additional Clinical Supplies. Approximately six (6) months in advance of the
desired clinical supply Bulk Drug Substance start date, Seattle Genetics shall
provide Abbott a non-revocable Purchase Order for its requirements of Bulk Drug
Substance to be supplied by Abbott. The price of Bulk Drug Substance purchased
pursuant to this Section 6.3 shall be One Million Five Hundred Thousand Dollars
(U.S. $1,500,000), excluding raw material costs, per batch, subject to
Section 7.5. Abbott warrants the cGMP clinical supply lots in accordance with
Section 13.2.



--------------------------------------------------------------------------------

6.4 Revisions to Schedule. No revisions may be made to the pilot scale and
clinical development schedule portion of the Project Schedule unless mutually
agreed upon in writing by Seattle Genetics and Abbott. The Parties shall
mutually agree to the revision in fees associated with such agreed upon
adjustment to such schedule.

 

7. Manufacture and Commercial Supply of Bulk Drug Substance

7.1 Purchase and Sale of Bulk Drug Substance. During the Term, Abbott shall
manufacture and deliver Bulk Drug Substance, in accordance with the terms of
this Agreement, for the benefit of Seattle Genetics or its designee, and Seattle
Genetics shall purchase, in accordance with the terms of this Agreement, its
Bulk Drug Substance requirements in the Territory up to the Maximum Quarterly
Capacity from Abbott provided that Abbott is able to supply Bulk Drug Substance
in accordance with Article 9. Seattle Genetics shall have the right, in an
effort to ensure a secure supply of Bulk Drug Substance, to enter into a
commercial-scale supply contract with a company other than Abbott for the supply
of up to thirty percent (30%) of Seattle Genetics’, its Affiliates,
subsidiaries, licensees, sublicensees and contractors’ worldwide commercial
supply requirements of Bulk Drug Substance (the “Second Source”). Seattle
Genetics hereby agrees that Abbott may qualify, in the sole discretion of
Seattle Genetics, as the Second Source if Abbott can demonstrate its ability to
supply thirty percent (30%) of Seattle Genetics’, its Affiliates, subsidiaries,
licensees, sublicensees and contractors’ worldwide commercial supply
requirements of Bulk Drug Substance from a physically separate facility more
than 500 miles away from the manufacturing site supplying any other portion of
Seattle Genetics’ requirements of Bulk Drug Substance. Abbott shall manufacture
Bulk Drug Substance in accordance with the Bulk Drug Substance Specifications
that the Parties shall mutually develop. The Parties may alter from time to time
the Bulk Drug Substance Specifications by mutual written agreement without
amending this Agreement in accordance with Section 7.5. In the event that Abbott
intends to manufacture an anti-CD30 monoclonal antibody for any Third Party
(except for TAP Pharmaceutical Products, Inc. or its subsidiaries) at any time
during the Term, then within thirty (30) days after Abbott signs a final
agreement with such Third Party, Abbott shall notify Seattle Genetics of such
final agreement and Seattle Genetics shall have the one-time right, to be
exercised within ninety (90) days after receipt of such notice from Abbott, to
provide Abbott with twelve (12) months prior notice that Seattle Genetics is
entering into a commercial-scale supply contract with a Third Party for the
supply of up to seventy percent (70%) of Seattle Genetics’, its Affiliates,
subsidiaries, licensees, sublicensees and contractors’ worldwide commercial
supply requirements of Bulk Drug Substance. Seattle Genetics shall have the
option exercisable at any time during this Agreement, after the completion of
Stage IIIa, to either (i) terminate this Agreement in accordance with
Section 12.2, provided however, that Seattle Genetics or its licensee, as
applicable, agrees to purchase at least seventy percent (70%) of its commercial
requirements of Bulk Drug Substance from Abbott in accordance with this
Section 7.1 for a period of at least three (3) years after the Launch Date; or
(ii) terminate this Agreement in accordance with Section 12.2 and pay to Abbott
Five Million Dollars (U.S. $5,000,000) net thirty (30) days after Seattle
Genetics’ receipt of Abbott’s invoice.

7.2 Raw Materials and Components. Abbott shall source all raw materials and
components necessary for the manufacture of the Bulk Drug Substance. Such raw
materials and components are included in the commercial price of the Bulk Drug
Substance as detailed in Exhibit D.



--------------------------------------------------------------------------------

7.3 Use of Third Parties. Abbott shall not utilize a Third Party to manufacture
any portion of the Bulk Drug Substance without first obtaining Seattle Genetics’
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed. In the event that Abbott is authorized to utilize a Third Party in
the manufacture of Bulk Drug Substance, such Third Party shall be approved by
Abbott’s Quality Assurance department. Any such contract entered into by Abbott
and a Third Party shall contain provisions substantially similar to those set
forth in this Agreement pertaining to the audit of Abbott, that allow Seattle
Genetics to audit such Third Party’s facilities. Abbott agrees that it shall
remain liable for the performance of Abbott’s obligations hereunder in the event
that Abbott is authorized to use a Third Party to perform certain of Abbott’s
obligations on its behalf. It shall be deemed reasonable for Seattle Genetics to
withhold consent to Abbott’s utilization of a Third Party to manufacture any
portion of the Bulk Drug Substance in the event that such utilization would have
a substantial likelihood of (a) impairing or jeopardizing any pending or actual
regulatory approval for the manufacture of the Bulk Drug Substance,
(b) adversely affecting the regulatory status of the Bulk Drug Substance or
(c) materially delaying delivery schedules, increasing the pricing or adversely
affecting the quality of the Bulk Drug Substance.

7.4 THIS SECTION HAS BEEN INTENTIONALLY OMMITTED BY THE PARTIES.

7.5 Modification of Bulk Drug Substance Specifications. Abbott shall not
implement any modification, material or otherwise, to the Bulk Drug Substance
Specifications without Seattle Genetics’ prior written approval. Abbott shall
submit to Seattle Genetics a revised price for either the current or future
Stage of development during the Project or the Bulk Drug Substance that reflects
such cost increase or decrease resulting from any of the following events:
(i) the Bulk Drug Substance Specifications are modified by Seattle Genetics,
(ii) the Bulk Drug Substance Specifications must be modified by requirement of
any Regulatory Authority, or (iii) a process change is required as part of the
CMC or other applicable governmental application, and such modification or
process change materially increases or decreases Abbott’s cost to manufacture
Bulk Drug Substance. Abbott and Seattle Genetics shall mutually agree on the
cost allocation of such change. In the event the Parties are unable to agree on
such cost allocation, Abbott may refuse to implement the change in which event,
Seattle Genetics may terminate this Agreement in accordance with Section 12.2.
If such modification results in the requirement to reprocess and/or retest
previously manufactured and otherwise acceptable Bulk Drug Substance, any
additional costs incurred by Abbott in such reprocessing and/or retesting shall
be paid within the longer of: (i) sixty (60) days of the mutual written
agreement of the Parties for Abbott to reprocess and/or retest the Bulk Drug
Substance; or (ii) thirty (30) days after receipt of the final report of the
results of the retest or reprocessing. The Parties hereby acknowledge that it is
their joint objective to develop and implement a manufacturing process that is
as efficient and cost effective as possible, and to continue to improve its
efficiency, as maybe permitted by Regulatory Authorities. During the Term, the
Parties shall discuss and negotiate in good faith regarding the impact of
implementation of a scale-up process and/or improved process, which may result
in a cost reduction.



--------------------------------------------------------------------------------

7.6 Modification of Bulk Drug Substance Process. Abbott shall not make any
process changes with respect to the manufacture of the Bulk Drug Substance
without prior written permission from Seattle Genetics. Abbott shall not make
any facility changes with respect to the manufacture of the Bulk Drug Substance
without providing Seattle Genetics with prior written notice. Prior to any such
change being made, Seattle Genetics shall be responsible for obtaining (a) all
necessary approvals from Regulatory Authorities and (b) to the extent necessary
and under terms to be agreed upon in writing by Seattle Genetics, licensure from
Abbott or any Third Party in order to practice such process change for the
manufacture of Bulk Drug Substance with respect to such modifications.
Modifications to Abbott’s facilities and the cost thereof resulting from a
change in law, rule, or regulation shall be the responsibility of Abbott, except
to the extent that such costs are uniquely attributable to the manufacture of
Bulk Drug Substance, in which case Seattle Genetics shall be responsible for
such costs. Abbott shall be solely responsible for obtaining any necessary
approvals from Regulatory Authorities for facility changes.

 

8. Manufacture of Bulk Drug Substance

8.1 Bulk Drug Substance Title and Shipment. Any Bulk Drug Substance manufactured
by Abbott pursuant to this Agreement shall be shipped F.O.B. Abbott’s
manufacturing facility using validated shipping methods, which shall be part of
the Bulk Drug Substance Specifications. Risk of loss, including, without
limitation responsibility for payment to Abbott for such Bulk Drug Substance,
shall pass to Seattle Genetics upon delivery of Bulk Drug Substance to the
carrier; provided, however, that title to the Bulk Drug Substance shall not pass
to Seattle Genetics until the Bulk Drug Substance arrives at Seattle Genetics’
designated shipping destination. Shipment shall be via a carrier designated by
Seattle Genetics. Abbott shall not ship any Bulk Drug Substance that does not
conform to the Bulk Drug Substance Specifications. Each shipment of Bulk Drug
Substance shall be accompanied by documentation in accordance with Exhibits B
(Bulk Drug Substance Specifications) and H (Quality Agreement).

8.2 Bulk Drug Substance Storage. Seattle Genetics shall pay Abbott for any Bulk
Drug Substance storage costs at the Bulk Drug Substance Storage Rate (excepting
retained samples) incurred by Abbott at Seattle Genetics’ request for storage
after the period ending sixty (60) days after release of post Launch Date Bulk
Drug Substance, provided that such Bulk Drug Substance was forecasted by Seattle
Genetics according to Article 9.

8.3 Quality Control. Abbott shall apply its quality control procedures and
in-plant quality control checks on the manufacture of Bulk Drug Substance for
Seattle Genetics in the same manner as Abbott applies such procedures and checks
to bulk drug substance of similar nature manufactured for sale by Abbott, which
in all events will at least meet generally accepted standards of quality control
in the manufacture of biologics in the pharmaceutical industry. In addition,
Abbott will test and release Bulk Drug Substance to Seattle Genetics in
accordance with the Bulk Drug Substance Specifications described in Exhibit B.

8.4 Quality Assurance. Within forty five (45) days after the Effective Date,
representatives of the Parties shall meet to develop and approve a quality
agreement (“Quality Agreement”) which will be attached hereto as Exhibit H,
outlining the responsibilities and key contacts for quality and
compliance-related issues. Items to be contained in the Quality Agreement
include, but are not limited to recalls, annual product reviews, returned goods,
regulatory audits, compliance with cGMP and compliance with such other quality
related concerns as are deemed appropriate by the Parties.



--------------------------------------------------------------------------------

8.5 Audits. Seattle Genetics shall have the right, upon seven (7) days’ prior
written notice to Abbott and receipt of Abbott’s consent thereto, which consent
shall not be unreasonably withheld, conditioned or delayed, to conduct during
normal business hours a quality assurance audit and inspection of Abbott’s
records and Bulk Drug Substance facilities relating to the manufacture of Bulk
Drug Substance and to perform follow-up audits as reasonably necessary. Prior to
Abbott commencing the production of the first batch of commercial Bulk Drug
Substance as ordered by Seattle Genetics, such audits and inspections may be
conducted from time to time on a reasonable basis. Once Abbott has commenced
production of the first batch of commercial Bulk Drug Substance, such audits may
only be conducted once each calendar year. The duration of such audits shall not
exceed three (3) days and such audits shall be performed by no more than three
(3) auditors, unless Seattle Genetics reasonably believes that a longer audit or
additional personnel are necessary and provides its reasonably adequate reasons
for such belief to Abbott in writing. If Seattle Genetics wishes to perform
audits more often than once per year or over a period in excess of three
(3) days, Seattle Genetics shall pay Abbott Seven Thousand Five Hundred Dollars
(U.S.$7,500) per additional audit day. Notwithstanding the foregoing, in the
event that an audit is required by Seattle Genetics due to quality issues that
arise, per the terms of Sections 8.6 and/or 9.8, Seattle Genetics shall be
entitled to conduct one additional audit for each such occurrence free of
charge. If more than three (3) auditors perform the audit, Seattle Genetics
shall pay Abbott Seven Thousand Five Hundred Dollars (U.S.$7,500) per additional
auditor. In addition, Seattle Genetics or its licensees shall have the right at
any time during the Term, upon three (3) business days prior written notice to
Abbott, to conduct any audits specifically mandated by any Regulatory Authority
or to respond to specific questions from any such Regulatory Authority.
Notwithstanding anything to the contrary contained in this Agreement, any audits
conducted on Abbott’s property shall be subject to Abbott’s rules and
regulations regarding, without limitation, security and confidentiality and
shall be conducted in the presence of Abbott’s employees. In addition, Abbott
shall promptly provide Seattle Genetics a written response to any such audit
report received by Abbott.

Visits by Seattle Genetics to Abbott’s Bulk Drug Substance facilities may
involve the transfer of Confidential Information, and any such Confidential
Information shall be subject to the terms of Article 11 hereof. The results of
such audits and inspections shall be considered Confidential Information under
Article 11 and shall not be disclosed to Third Parties, including but not
limited to any Regulatory Authority, unless required by law and upon prior
written notice to Abbott. If Seattle Genetics utilizes auditors that are not
employees of Seattle Genetics, each of such auditors shall execute a
non-disclosure agreement with confidentiality terms at least as stringent as
those set forth in Article 11.

Abbott shall be responsible for inspections of its manufacturing facilities by
any Regulatory Authorities and shall promptly notify Seattle Genetics if such
inspections are directly related to the manufacture of Seattle Genetics’ Bulk
Drug Substance or if the results of a non-related inspection could materially
impair Abbott’s ability to perform in accordance with this Agreement. With
respect to inspections related to the manufacture of Bulk Drug Substance, Abbott
shall (a) provide Seattle Genetics with copies of all documents, reports or
communications received from or given to any Regulatory Authority associated
therewith, (b) permit Seattle Genetics’ representatives to be present



--------------------------------------------------------------------------------

on site at such inspections, and to participate, at Abbott’s reasonable
discretion, as appropriate, based on questions or requests specific to Seattle
Genetics and as permitted by Regulatory Authorities, in such inspections, and
(c) allow Seattle Genetics to provide comments to Abbott, and Abbott shall draft
any such correspondence to Regulatory Authorities in connection therewith.

Seattle Genetics shall promptly notify Abbott regarding any inspection on
Seattle Genetics property related to the manufacture of Bulk Drug Substance.

8.6 Recalls. Product recalls and contacts with any Regulatory Authorities
relating to the recall of Product shall be the responsibility and under the
control of Seattle Genetics. In the event that Abbott has reason to believe that
any Products should be recalled or withdrawn from distribution, it shall
promptly inform Seattle Genetics in writing of such belief. Seattle Genetics
shall notify the appropriate Regulatory Authorities of any recall and shall be
responsible for coordinating all necessary activities regarding the action
taken. Abbott and Seattle Genetics shall fully cooperate to complete the recall,
and shall thereafter resolve any allocation of liability as may be appropriate
in accordance with the terms of this Agreement. The costs and expenses of
conducting any recall shall be treated as follows:

(a) If any Product is recalled as a result of the supply by Abbott of Bulk Drug
Substance that was not manufactured in compliance with the terms of this
Agreement, then Abbott shall reimburse Seattle Genetics for all reasonable
expenses actually incurred as a result of such recall including the cost of the
Bulk Drug Substance. If Seattle Genetics elects to utilize a Third Party to
conduct a recall, Seattle Genetics shall notify Abbott of the identity of such
Third Party;

(b) If each Party contributes to the cause for a recall, the expenses actually
incurred as a result of such recall will be shared in proportion to each Party’s
responsibility; and

(c) All recalls of Product other than those described in clauses (a) or
(b) shall be at Seattle Genetics’ sole expense. Seattle Genetics shall give
Abbott prompt written notice of any Product recalls that Seattle Genetics
believes were caused or may have been caused by Abbott’s failure to comply with
this Agreement.

 

8.7 Payment Terms

(a) Price and Payment. For (a) work performed in conducting the Project in
accordance with this Agreement, (b) Deliverables to Seattle Genetics as
specified in Exhibit C, and (c) Bulk Drug Substance that is manufactured and
delivered in accordance with this Agreement and meets the Bulk Drug Substance
Specifications, Abbott shall invoice Seattle Genetics according to the Payment
Schedule and Bulk Drug Pricing in Exhibit D. Seattle Genetics shall make payment
of all undisputed amounts net thirty (30) days from the date of receipt of
Abbott’s invoice; provided that with respect to payments owed by Seattle
Genetics for Reserved Capacity pursuant to Section 2.3, payment terms shall be
net sixty (60) days from the date of receipt of Abbott’s invoice. All payments
due under this Agreement shall be paid in U.S. Dollars by wire



--------------------------------------------------------------------------------

transfer (Seattle Genetics will endeavor but is not obligated to provide twenty
four (24) hours advance notice of each wire transfer to the bank account
identified below or such other bank accounts as Abbott shall designate in
writing to Seattle Genetics) or by such other means agreed to by the Parties,
for value, in each case at the expense of the payor:

 

Account Name: Abbott Laboratories Account Number: 3019-9333 Bank: Northern Trust
of Chicago Chicago, Illinois ABA Number: 071000152

(b) Taxes. Any federal, state, county or municipal sales or use tax, excise,
customs charges, duties or similar charge, or any other tax assessment (other
than that assessed against income, real property, or the right of Abbott to do
business), license, fee or other charge lawfully assessed or charged on the
manufacture, sale or transportation of Bulk Drug Substance sold pursuant to this
Agreement shall be paid by and the responsibility of Seattle Genetics.

8.8 Dedicated Equipment. Seattle Genetics shall pay the cost of additional
equipment purchased by Abbott (“Dedicated Equipment”), which is required for
Abbott to manufacture Bulk Drug Substance for Seattle Genetics (subject to the
approval conditions stated below). Abbott shall advise Seattle Genetics of any
Dedicated Equipment required and the estimated costs associated with the
purchase, installation and validation of such Dedicated Equipment. Abbott must
receive written approval (letter, e-mail or facsimile) by an authorized Seattle
Genetics representative prior to the purchase of any such Dedicated Equipment.
Such Dedicated Equipment shall be used exclusively for manufacturing of Bulk
Drug Substance hereunder, unless otherwise permitted in advance by Seattle
Genetics in writing. If Seattle Genetics authorizes the use of such Dedicated
Equipment for other products, Abbott shall provide Seattle Genetics with a
credit in the reasonable amount of prorated cost(s) of the Dedicated Equipment
(based on relative time of usage for each product). Abbott shall bill Seattle
Genetics for the reasonable installation and equipment validation costs after
Abbott installs the Dedicated Equipment. This Section 8.8 shall not apply to any
replacement equipment purchased by Abbott because of obsolescence (technical or
otherwise). Dedicated Equipment, as estimated on or around the Effective Date,
is outlined in Exhibit F. Abbott shall own any Dedicated Equipment. In the event
this Agreement is terminated, Abbott and Seattle Genetics shall in good faith
agree on the commercially reasonable procedures and costs related to the
transfer of title to and possession of Dedicated Equipment to Seattle Genetics.
Seattle Genetics agrees and acknowledges that upon termination of this
Agreement, unless otherwise agreed in accordance with this Section, Seattle
Genetics shall own such Dedicated Equipment and shall remove its Dedicated
Equipment from Abbott’s property within thirty (30) days after the termination
of the Agreement. Upon such termination, if Abbott wishes to retain any such
Dedicated Equipment (in Abbott’s sole discretion), and Seattle Genetics approves
of such retention in writing, Abbott shall reimburse Seattle Genetics for such
retained Dedicated Equipment at its then current book value. In addition to
Exhibit F, Abbott shall submit quarterly to Seattle Genetics, an updated
estimate of Dedicated Equipment costs for the entire Project.



--------------------------------------------------------------------------------

Title to, and risk of loss of, all Dedicated Equipment shall be retained by
Seattle Genetics; provided, however, that Abbott shall be responsible for
replacing any Dedicated Equipment that is destroyed due to Abbott’s negligence,
willful misconduct, unauthorized use or unauthorized use with other products.
All Dedicated Equipment shall remain at Abbott’s manufacturing facilities.

Abbott shall be responsible for maintaining and servicing the Dedicated
Equipment. Seattle Genetics, however, shall be responsible for the cost of
non-routine maintenance and servicing of the Dedicated Equipment (such as major
repairs and material parts replacement), except to the extent caused by Abbott’s
negligence, willful misconduct, unauthorized use or use with other products in
which case Abbott shall be responsible. Abbott shall notify Seattle Genetics
prior to the performance of any non-routine maintenance or servicing, and
Seattle Genetics shall reimburse Abbott at cost for such maintenance or
servicing costs that Seattle Genetics has authorized to be incurred and for
which it is responsible.

 

9. Orders and Forecasts

9.1 First Year Estimate. Seattle Genetics shall, within one hundred twenty
(120) days after filing its BLA for Bulk Drug Substance, provide Abbott with a
written estimate of Seattle Genetics’ monthly requirements of Bulk Drug
Substance to be supplied by Abbott for the first Contract Year; provided,
however, the Parties acknowledge that most if not all requirements of Bulk Drug
Substance for the first Contract Year may be obtained through the validation
runs described in Stage IV of the Project. Abbott acknowledges that such
quantities are estimates only and are nonbinding.

9.2 First Order. Abbott and Seattle Genetics shall cooperate fully in estimating
and scheduling production for Seattle Genetics’ first commercial order of Bulk
Drug Substance in anticipation of regulatory approval of Bulk Drug Substance.

9.3 First Firm Order. Approximately six (6) months in advance (the “Initial
Order Date”) of the desired Bulk Drug Substance availability date, Seattle
Genetics shall place its first firm Purchase Order for a period of time equal to
the longer of (a) the remaining months of the calendar year in which the Initial
Order Date occurs or (b) six months following the Initial Order Date. At the
same time, Seattle Genetics shall provide to Abbott Seattle Genetics’ estimate
of its monthly requirements of Bulk Drug Substance to be supplied by Abbott for
the next succeeding twelve (12) calendar month period. For illustrative purposes
only, the following are examples of how the Parties intend to apply this
Section 9.3:

Example 1: If the desired Bulk Drug Substance availability date is May 15, 2005,
Seattle Genetics will place its first firm Purchase Order on the Initial Order
Date (which will be November 15, 2004) for its expected orders to be delivered
during the period of time of May 15 - December 31, 2005.

Example 2: If the desired Bulk Drug Substance availability date is October 15,
2005, Seattle Genetics will place its first firm Purchase Order on the Initial
Order Date (which will be May 15, 2005) for its expected orders to be delivered
during the period of time of October 15, 2005 - April 15, 2006.



--------------------------------------------------------------------------------

9.4 Rolling Forecast. At the beginning of each Calendar Quarter following the
Initial Order Date, Seattle Genetics shall provide to Abbott a rolling eighteen
(18) month projection of requirements of Bulk Drug Substance to be supplied by
Abbott, with the first six (6) months of such projection consisting of firm
Purchase Orders and the remaining twelve (12) months of such projection
consisting of Seattle Genetics’ best estimate forecast of its Bulk Drug
Substance requirements (the “Rolling Forecast”). For illustrative purposes only,
the following are examples of how the Parties intend to apply this Section 9.4:

Example 1: Considering the scenario under Example 1 of Section 9.3, at the
beginning of each Calendar Quarter following the Initial Order Date, commencing
the first Calendar Quarter (January - March) of 2005, Seattle Genetics shall
provide to Abbott a rolling eighteen (18) month forecast in the format described
above; provided, however, the Parties recognize that all months from May 15 -
December 31, 2005 will remain firm due to the initial firm forecast produced
under Section 9.3.

Example 2: Considering the scenario under Example 2 of Section 9.3, at the
beginning of each Calendar Quarter following the Initial Order Date, commencing
the third Calendar Quarter (July - September) 2005, Seattle Genetics shall
provide to Abbott a rolling eighteen (18) month forecast in the format described
above; provided, however, the Parties recognize that all months from October 15,
2005 - April 15, 2006 will remain firm due to the initial firm forecast produced
under Section 9.3.

9.5 Purchase Order Acceptance. If a firm Purchase Order is not in excess of one
hundred twenty percent (120%) of the amounts previously reflected for the
applicable months in the immediately preceding Rolling Forecast, and the amounts
in the firm Purchase Order are in compliance with the Maximum Quarterly
Capacity, the firm Purchase Order shall be deemed accepted by Abbott upon its
receipt thereof. If, however, the firm Purchase Order exceeds such one hundred
twenty percent (120%), or the amounts ordered for any given Calendar Quarter
would exceed the Maximum Quarterly Capacity, then, within thirty (30) days after
receipt of Seattle Genetics’ firm Purchase Orders for Bulk Drug Substance,
Abbott shall confirm to Seattle Genetics its acceptance or non acceptance of the
Purchase Order, the delivery date and the quantity of Bulk Drug Substance
ordered by Seattle Genetics, however, the Parties acknowledge that a firm
Purchase Order may be in excess of one hundred twenty percent (120%) or exceed
the Calendar Quarter Maximum Quarterly Capacity during the twelve (12) month
time period immediately preceding the anticipated First Commercial Sale. During
such time period, Abbott shall use commercially reasonable efforts to accept the
firm Purchase Order in excess of one hundred twenty percent (120%) or the
Calendar Quarter Maximum Quarterly Capacity. In the event that Abbott is unable
to meet Seattle Genetics’ order, then Seattle Genetics may either (a) reduce its
firm Purchase Order to no more than one hundred twenty percent (120%) of the
amounts previously reflected for the applicable months in the Rolling Forecast
and to fall into compliance with the Maximum Quarterly Capacity or (b) employ a
Third Party supplier of Bulk Drug Substance, provided that the Third Party
supplier is only employed to supply the firm Purchase Order for which Abbott was
unable to fulfill.



--------------------------------------------------------------------------------

9.6 Firm Order Changes. If, due to significant unforeseen circumstances, Seattle
Genetics requests to increase Seattle Genetics’ firm Purchase Order within the
six (6) month firm Purchase Order timeframe, then Abbott shall attempt to
accommodate the changes within reasonable manufacturing capabilities and
efficiencies. Abbott shall advise Seattle Genetics in writing of the costs
associated with making any such change and Seattle Genetics shall be deemed to
have accepted the obligation to pay Abbott for such costs if Seattle Genetics
indicates to Abbott, in writing, that Abbott should proceed to make the change.
Abbott is obligated to fill all accepted firm Purchase Orders for Bulk Drug
Substance provided that (i) the Purchase Order is no greater than one hundred
twenty percent (120%) of the amounts previously reflected for the applicable
months in the immediately preceding Rolling Forecast and (ii) the firm Purchase
Order is in compliance with the Maximum Quarterly Capacity. Abbott shall use
reasonable commercial efforts to fill any accepted firm Purchase Orders for Bulk
Drug Substance in excess of such one hundred twenty percent (120%).

9.7 Purchase Order Terms. Each Purchase Order or any acknowledgment thereof,
whether printed, stamped, typed, or written shall be governed by the terms of
this Agreement and none of the provisions of such Purchase Order or
acknowledgment shall be applicable except those specifying Bulk Drug Substance
and quantity ordered, delivery dates, special shipping instructions and invoice
information.

9.8 Acceptance of Bulk Drug Substance.

(a) Acceptance. Seattle Genetics shall inspect the Bulk Drug Substance
manufactured by Abbott following receipt thereof and, within forty-five
(45) days following receipt of the items to be delivered pursuant to
Section 8.1, (i) shall give Abbott written notice (a “Deficiency Notice”) of any
Bulk Drug Substance that fails to comply with any of Abbott’s warranties stated
in Section 13.2; and (ii) shall reconcile the shipment against the relevant firm
Purchase Order and give Abbott notice of any shortages. Should Seattle Genetics
fail to provide Abbott with written notice of its acceptance or rejection of the
Bulk Drug Substance within the above described forty-five (45) day period, then
the delivery shall be deemed to have been accepted by Seattle Genetics on the
forty-sixth (46th) day after delivery of the items required pursuant to
Section 8.1, except with respect to defects or items of nonconformance which
could not be discovered at such time in the exercise of reasonable care,
provided that in regard to any such non-discoverable defects, Seattle Genetics
shall notify Abbott of such defects prior to eight (8) months after acceptance
of such Bulk Drug Substance in accordance with this Section 9.8(a). In the event
that Seattle Genetics does not provide notice regarding non-discoverable defects
within such eight (8) month time period, then Seattle Genetics shall be deemed
to have accepted such Bulk Drug Substance. Any written notice to Abbott of its
failure to deliver an item required to be delivered pursuant to Section 8.1 or
of a shortage of greater than twenty percent (20%) of Bulk Drug Substance, as
required to be delivered by Abbott in accordance with Section 9.5 shall be
deemed to be a Deficiency Notice.

(b) Determination of Deficiency. Upon receipt of a Deficiency Notice pertaining
to compliance with the Bulk Drug Substance Specifications, Abbott shall have
forty-five (45) days to advise Seattle Genetics in writing that it agrees or
disagrees in good faith with the contents of such Deficiency Notice (the
“Response Notice”). If Seattle Genetics and Abbott fail to agree within
forty-five (45) days after Seattle Genetics’



--------------------------------------------------------------------------------

receipt of Abbott’s Response Notice, then the Parties shall promptly mutually
select an independent laboratory to evaluate (using the test methods described
in the Bulk Drug Substance Specifications) if the Bulk Drug Substance deviates
from any Bulk Drug Substance Specifications. Such evaluation shall be binding on
the Parties, and if such evaluation certifies that the Bulk Drug Substance
deviates from any Bulk Drug Substance Specifications, Seattle Genetics may
reject that Bulk Drug Substance in accordance with Section 9.8(c). If such
evaluation reveals that the Bulk Drug Substance in question complies with the
Bulk Drug Substance Specifications and Abbott has complied with all the
warranties in Section 13.2, then Seattle Genetics shall be deemed to have
accepted delivery of such Bulk Drug Substance upon the independent laboratory
issuing its opinion. If the Bulk Drug Substance is found to be in compliance
with the Bulk Drug Substance Specifications, Seattle Genetics shall pay the
costs of the independent laboratory. Otherwise, Abbott shall pay such costs.

(c) Rejection. Subject to the provisions of Section 9.8(b), Seattle Genetics has
the right to reject and return, at the expense of Abbott, any portion of any
shipment of Bulk Drug Substance that deviates from any Bulk Drug Substance
Specifications, without invalidating any remainder of such shipment, to the
extent that such deviation arises from Abbott’s failure to manufacture and
supply the Bulk Drug Substance in accordance with this Agreement (including,
without limitation, the Bulk Drug Substance Specifications). In such event,
Abbott at its cost shall promptly replace such rejected amounts with Bulk Drug
Substance that conforms with the Bulk Drug Substance Specifications.

 

10. Proprietary Ownership of Development Work, Preexisting Technology and
License Grants

10.1 Existing Proprietary Information. Except as otherwise expressly provided
herein, neither Party shall be deemed to have been granted any license or other
rights to patent rights, know-how relating to compounds, formulations, or
processes which are owned or controlled by the other Party existing as of the
Effective Date.

10.2 Abbott Inventions. Abbott shall own all proprietary rights to Abbott
Inventions, and may obtain patent, copyright, and/or other proprietary
protection relating thereto. Abbott hereby grants to Seattle Genetics an
irrevocable, worldwide, nonexclusive license with the right to grant
sublicenses, to each Abbott Invention which has been incorporated into the
manufacturing process of the Bulk Drug Substance. Use of such license shall bear
a royalty equal to five percent (5%) of the Applicable Dollar Volume, but only
in the event that Abbott Patent Rights essential for the manufacture of Bulk
Drug Substance are included in such license. The obligation to pay such royalty
shall expire upon the earlier of (i) the last to expire issued claim contained
with such licensed Abbott Patent Rights or (ii) ten (10) years. Prior to
incorporating any Abbott Invention into the manufacturing process for the Bulk
Drug Substance that will require the payment of such a royalty to Abbott in the
future, Abbott shall (1) provide Seattle Genetics with all reasonably necessary
information regarding the Abbott Invention (provided that such information is
within Abbott’s control and such disclosure is not prohibited or restricted by
confidentiality protections, in which event, Abbott shall use reasonable efforts
to obtain appropriate waivers to permit disclosure of such information) to allow
Seattle Genetics to conduct intellectual property due diligence, including
without limitation all relevant patents, patent application, patent file
wrappers, any



--------------------------------------------------------------------------------

validity or patentability searches or opinions and any applicable license
agreements and (2) obtain Seattle Genetics prior written approval for inclusion
of such Abbott Invention. In the event that either (x) Abbott incorporates such
Abbott Invention without Seattle Genetics’ approval or (y) Seattle Genetics
requires such license because Abbott cannot supply Bulk Drug substance in
accordance with the requirements of the Agreement and such failure is not the
result of Seattle Genetics actions or negligence, then during such period of
time when Abbott fails to supply Seattle Genetics or during the time when Abbott
incorporates such Abbott Invention without Seattle Genetics’ approval, Seattle
Genetics shall have a royalty free non-exclusive license in accordance with this
Section 10.2. “Applicable Dollar Volume” shall mean, as applicable, either
(a) the purchase price paid by Seattle Genetics or its Third Party licensee for
their purchase of Bulk Drug Substance from a Third Party manufacturer that is
utilizing such licensed Abbott Inventions solely for the manufacturer of Bulk
Drug Substance; or (b) one hundred twenty five percent (125%) of the actual
Fully Burdened Manufacturing Cost of the Bulk Drug Substance incurred by Seattle
Genetics or its Third Party Licensee to manufacture such Bulk Drug Substance
internally utilizing such Abbott Invention. In the event that Abbott files a
patent application on an Abbott Invention, then Abbott shall so notify Seattle
Genetics within thirty (30) days of the filing of such patent application.

10.3 Seattle Genetics Inventions. With respect to any ideas, innovations or
inventions (whether or not patentable) developed by Seattle Genetics (alone, or
in conjunction with Third Parties) during the Term and relating to the Bulk Drug
Substance, other than Abbott Inventions (“Seattle Genetics Inventions”), Seattle
Genetics shall own all proprietary rights to such Seattle Genetics Inventions,
and may obtain patent, copyright, and/or other proprietary protection relating
to such ideas, innovations and inventions. Abbott hereby assigns and shall
assign to Seattle Genetics all of Abbott’s right, title and interest in and to
the Seattle Genetics’ Inventions. During the Term, Seattle Genetics hereby
grants to Abbott a royalty-free, worldwide, nonexclusive license (with the right
to grant sublicenses upon Seattle Genetics written approval in each case) for
the sole purpose of satisfying Abbott’s obligations hereunder, to Seattle
Genetics Confidential Information, Seattle Genetics Know-How, Seattle Genetics
Patent Rights, Seattle Genetics Inventions and other proprietary rights
reasonably necessary to conduct the research and development work described in
Articles 3 and 4 hereof, and to comply with Abbott’s obligations hereunder,
including without limitation, making and supplying to Seattle Genetics Bulk Drug
Substance hereunder.

10.4 Joint Inventions. Except for inventions to be owned individually by a Party
as described in Sections 10.2 and 10.3 above, each Party shall own a fifty
percent (50%) undivided interest in all such inventions, discoveries and
know-how made, conceived, reduced to practice and/or otherwise generated jointly
by at least one employee, agent, or other person acting for each Party in the
course of this Agreement. The Parties shall collaborate on any actions with
respect to the protection of their joint rights in such inventions, discoveries
and know-how, at shared expense, and thereafter each Party may make, use, sell,
keep, license, assign, or mortgage such jointly-owned inventions, discoveries
and know-how, and otherwise undertake all activities a sole owner might
undertake with respect to such inventions, discoveries and know-how, with the
prior written consent of the other Party, which consent shall not be
unreasonably withheld.



--------------------------------------------------------------------------------

11. Confidential Information

Neither Party shall use or disclose any of the other Party’s Confidential
Information received by it without the prior written consent of the other Party.
Except as provided in the following sentence, nothing contained in this Article
shall be construed to restrict the Parties from disclosing Confidential
Information as is reasonably necessary to perform acts expressly permitted by
this Agreement or such acts the Parties’ could reasonably expect to be performed
in conjunction with the approval and/or manufacture of Bulk Drug Substance
and/or any Product. However, if either Party is required or feels it necessary
to disclose any of the other Party’s Confidential Information received by it
pursuant to this Agreement (whether by audit or otherwise) to any Third Party or
governmental authority or agency in compliance with any federal, state and/or
local laws and/or regulations, or pursuant to an order of a court of competent
jurisdiction, the disclosing Party shall first notify the Party owning such
Confidential Information, prior to any such disclosure, in order to afford the
disclosing Party a reasonable opportunity to obtain a protective order as to
such information and will use reasonable efforts to obtain reliable assurance
that the information disclosed will be treated confidentially. In any event,
each Party shall make any disclosures of the other Party’s Confidential
Information received by it pursuant to this Agreement only to the extent
required, and only to such persons who have a need to know. The obligations of
each Party relating to the other Party’s Confidential Information shall expire
ten (10) years after termination of this Agreement. The disclosure of
Confidential Information shall not constitute the grant of any license or any
other rights, or generate any business arrangements, unless specifically set
forth herein or in another writing.

Neither Party shall disclose the existence or any terms and conditions of this
Agreement except (a) with the other Party’s prior written consent or (b) as
required to comply with foreign, federal, state or local laws and regulations
(including, without limitation, federal and state securities laws and
regulations).

Each Party acknowledges that the remedy at law for any breach of this Article 11
would be inadequate, and the full amount of damages that may result from such
breach is not readily susceptible to being measured in monetary terms.
Accordingly, in the event of a breach or threatened breach by either Party of
this Article 11, the other Party shall be entitled to immediate injunctive
relief prohibiting any such breach and requiring the immediate return of all
Confidential Information. Such remedies shall be in addition to any other
remedies that may be available.

 

12. Term and Termination

12.1 Term. This Agreement shall become effective as of the Effective Date, and
unless sooner terminated hereunder, shall continue in effect until the
completion of the tenth (10th) Contract Year following the Launch Date (the
“Term”). AT THE END OF THE TERM, THE TERM SHALL BE EXTENDED AND, UNLESS SOONER
TERMINATED HEREUNDER, SHALL TERMINATE ONLY AFTER NO LESS THAN EIGHTEEN
(18) MONTHS’ PRIOR WRITTEN NOTICE OF A PARTY’S INTENT TO TERMINATE IS GIVEN TO
THE OTHER PARTY (WHICH NOTICE MAY BE GIVEN PRIOR TO OR AFTER THE EXPIRATION OF
THE INITIAL TERM).



--------------------------------------------------------------------------------

12.2 Seattle Genetics Termination Rights. Seattle Genetics may terminate the
Project (i) upon one (1) year prior written notice to Abbott if Seattle Genetics
determines in good faith that the clinical, development and/or commercial stage
of the Bulk Drug Substance, before or after the Launch Date, is not technically,
clinically or commercially feasible as determined by Seattle Genetics, (ii) upon
thirty (30) days’ prior written notice to Abbott, in the event Seattle Genetics
delivers to Abbott three (3) or more Deficiency Notices in any twelve (12) month
period or Deficiency Notices in respect of two consecutive shipments,
(iii) immediately after prior written notice to Abbott in accordance with
Section 2.2 or (iv) in accordance with Sections 7.1 or 7.5 after prior written
notice in accordance with such Sections. In the event that Seattle Genetics, its
Affiliates or its Third Party licensees begins commercial development and sale
of the Bulk Drug Substance within twelve (12) months of termination of this
Agreement in accordance with clause (i) of this Section, then Abbott shall have
the option of reinstating this Agreement and Seattle Genetics shall be obligated
to purchase the Bulk Drug Substance from Abbott, provided that Seattle Genetics’
prior termination of this Agreement was not related to any deficiency uniquely
related to Abbott’s facility or performance, including without limitation
problems with process development, scale-up, Bulk Drug Substance quality,
regulatory issues or timing delays.

12.3 Abbott Termination Rights. Abbott may terminate this Agreement (i) upon one
(1) year prior written notice to Seattle Genetics if Abbott determines in good
faith that the development of a commercially reasonable manufacturing process
for the Bulk Drug Substance, is not technically or operationally feasible in
Abbott’s Worcester, Massachusetts facility, or other alternative facilities as
identified by Abbott or (ii) immediately after prior written notice to Seattle
Genetics in accordance with Sections 2.2 and 7.5.

12.4 General Termination Rights. Upon the occurrence of the following events,
either Party may terminate this Agreement by giving the other Party sixty
(60) days prior written notice:

 

  (a) Upon the bankruptcy or insolvency of the other Party;

 

  (b) Upon the material breach of any provision of this Agreement by the other
Party if the breach is not remedied prior to the expiration of such sixty
(60)-day notice period, or if the breach is of a type that cannot be remedied
within sixty (60) days, then a remedy promptly commenced and diligently pursued
until complete remediation; or

 

  (c) Upon the breach of the representations and warranties contained in
Section 28.

12.5 Termination in Event of Hardship. In the event that during the Term the
general situation and/or the data and/or economic appropriateness on which this
Agreement is based are substantially changed such that it is not commercially
reasonable for a Party to proceed towards commercialization of the Bulk Drug
Substance, such Party may, after good faith negotiations between the Parties,
terminate this Agreement with sixty (60) days’ prior written notice to the other
Party; provided, however, that in the event that Seattle Genetics, its
Affiliates or its Third Party licensees subsequently proceeds toward the
commercialization of Bulk Drug Substance, within twelve (12) months of
termination of this Agreement in accordance with this Section, then Abbott shall
have the option of reinstating this Agreement and Seattle Genetics shall be
obligated to purchase the Bulk Drug Substance from Abbott, provided that Seattle
Genetics’ prior termination of this Agreement was not related to any deficiency
uniquely related to Abbott’s facility or performance, including without
limitation problems with process development, scale-up, Bulk Drug Substance
quality, regulatory issues or timing delays.



--------------------------------------------------------------------------------

12.6 Termination Due to Regulatory Action. Seattle Genetics may terminate this
Agreement upon thirty (30) days’ written notice in the event that a Regulatory
Authority takes any action, lasting more than six (6) months, directly affecting
Abbott’s ability to operate its biologics manufacturing business or the
manufacturing facilities at which the Bulk Drug Substance is being made. Abbott
shall take reasonable steps to achieve the orderly transition of the
manufacturing process to a Third Party and shall pay all costs payable to said
Third Party (other than Affiliates of either Party) (less any costs recoverable
by Seattle Genetics in the form of Bulk Drug Substance that may be incorporated
into marketable Product) to complete a BLA with respect to the replacement
manufacturer’s production of the Bulk Drug Substance provided that Abbott’s
share of such costs shall not exceed Three Million Seven Hundred Fifty Thousand
Dollars (U.S. $3,750,000). Seattle Genetics shall ensure that the Third Party
manufacturer shall be subject to terms of confidentiality with respect to
Abbott’s Confidential Information, as well as this Section 12.6, that are no
less protective than the confidentiality set forth in Article 11 of this
Agreement.

12.7 Actions on Termination. Upon expiration or termination of this Agreement
for any reason, the following shall occur:

(a) Dedicated Equipment. In accordance with Section 8.8, upon Seattle Genetics’
option (i) Abbott shall deliver to Seattle Genetics (at Seattle Genetics’ cost
of removal and shipment) all Dedicated Equipment or if the Parties mutually
agree (ii) Abbott shall purchase all Dedicated Equipment from Seattle Genetics
at its depreciated (calculated on a straight-line basis) book value thereof;

(b) Confidential Information and Records. Subject to Section 12.7(c), each Party
shall deliver to the other, or destroy at the Parties election, all materials,
reports, and other documents (including copies thereof) in its possession or
control containing Confidential Information of the other Party, and each will
cease to make use of the other’s Confidential Information; in particular, the
Bulk Drug Substance Specifications shall be promptly returned to Seattle
Genetics along with the following records, which are to be maintained by Abbott
on behalf of Seattle Genetics during the Term: Bulk Drug Substance Specific
Master Manufacturing Batch Records; Drug Product Specific Test Methods; Drug
Product Specific Standard Operating Procedures; Drug Product Specific Material
Specifications (in-process limits and Drug Product specifications); and Drug
Product Specific Validation Protocols and Reports (Equipment, Process, Cleaning,
Test Method);

(c) Technology Transfer. Upon Seattle Genetics’ request and provided that the
Agreement neither (i) was terminated by Abbott in accordance with Section 12.4
nor (ii) has expired or terminated in accordance with Section 12.1, Abbott will
reasonably assist Seattle Genetics with the transfer of the manufacturing
process associated with the Bulk Drug Substance to Seattle Genetics or its
designee (in the event that the Agreement was terminated by Abbott in accordance
with Section 12.4 or has expired or terminated in accordance with Section 12.1,
Seattle Genetics shall have the option to have Abbott reasonably assist Seattle
Genetics with the transfer of the manufacturing process associated with the Bulk
Drug Substance to Seattle Genetics or its designee, at Seattle Genetics sole
cost and expense);



--------------------------------------------------------------------------------

(d) Raw Materials. Abbott shall return to Seattle Genetics all unused raw
materials associated with Bulk Drug Substance to the extent it has been paid for
by Seattle Genetics;

(e) Maintenance of Information. Abbott and Seattle Genetics shall continue to
maintain information about the Bulk Drug Substance and its production for such
time and in such manner as required by the Regulatory Authorities and shall
continue to respond in a timely manner to all queries and requests for
information from Regulatory Authorities; and

(f) Project Reassignment Costs. If the Project is terminated, Abbott shall
advise Seattle Genetics of Abbott’s reasonable research and development fees on
the Project incurred in accordance with the Project budget as described in
Article 5 of this Agreement (“Incurred Fees”) prior to such termination. The
Parties shall negotiate in good faith an appropriate and reasonable adjustment
based upon Abbott’s Incurred Fees and Seattle Genetics’ Research and Development
Fee payments previously made following such termination. Unless the Agreement
was terminated in accordance with Section 12.4(b) due to Abbott’s material
breach, Seattle Genetics shall pay Abbott for reasonable documented costs
associated with reassignment of resources as determined in good faith by Abbott
(“Reassignment Costs”). Such Reassignment Costs shall include but not be limited
to: analytical labor and assets; development labor and assets; manufacturing
labor and assets; and testing labor and assets (less any avoidable out-of-pocket
costs). Abbott shall use reasonable efforts to minimize Reassignment Costs. Any
such Reassignment Costs shall be limited to costs incurred within the period of
time that is the shorter of (a) actual reassignment of the labor, assets and
other resources or (b) the sixty (60) day period following the termination of
the Agreement, except to the extent that Seattle Genetics approves such
additional costs in writing. Abbott shall provide to Seattle Genetics a detailed
summary of Incurred Fees and Reassignment Costs payable pursuant to this
Section 12.7.

12.8 Purchase of Firm Orders. Upon termination of this Agreement by Seattle
Genetics for any reason, except for Abbott’s material breach in accordance with
Section 12.4(b), Seattle Genetics shall pay an amount to Abbott equal to the
then outstanding, firm Purchase Order (as described in Section 9.4).
Notwithstanding the foregoing, if Abbott is able to resell its unused capacity
that was attributable to the firm Purchase Order, it shall provide Seattle
Genetics with a reasonable credit, offset or refund (as elected by Seattle
Genetics) in an amount to be determined in good faith by Abbott. Seattle
Genetics shall have no purchase obligations beyond the amounts reflected in the
firm Purchase Order.

12.9 Survival Provisions. Termination, expiration, cancellation or abandonment
of this Agreement through any means and for any reason shall not relieve the
Parties of any obligation accruing prior thereto, including, but not limited to,
the obligation to pay money, and shall be without prejudice to the rights and
remedies of either Party with respect to the antecedent breach of any of the
provisions of this Agreement. Further, Articles 1, 10-16, 18-21, and 24 and
Sections 2.3 (Payment for Reserved Capacity), 5.3, 8.6, 8.8, 9.3 and 9.4 (firm
orders), shall survive the termination of this Agreement.



--------------------------------------------------------------------------------

13. Warranties

13.1 Seattle Genetics Warranties. Seattle Genetics warrants that it owns or
controls all of the rights in and to the Seattle Genetics Patent Rights, Seattle
Genetics Know-How, and Confidential Information provided by Seattle Genetics to
Abbott hereunder, and that it has the full right and authority to grant to
Abbott the licenses described in Section 10.3. SEATTLE GENETICS MAKES NO OTHER
WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO BULK DRUG SUBSTANCE, SEATTLE
GENETICS PATENT RIGHTS, SEATTLE GENETICS KNOW-HOW, AND SEATTLE GENETICS
CONFIDENTIAL INFORMATION PROVIDED HEREUNDER. ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT, ARE
HEREBY DISCLAIMED BY SEATTLE GENETICS. IN NO EVENT SHALL SEATTLE GENETICS OR
SEATTLE GENETICS’ AFFILIATES BE LIABLE FOR INDIRECT, INCIDENTAL, LIQUIDATED OR
CONSEQUENTIAL DAMAGES, INCLUDING WITHOUT LIMITATION, LOST REVENUES OR PROFITS.
If at any time any representation or warranty to Seattle Genetics’ knowledge is
no longer accurate, Seattle Genetics will promptly notify Abbott of such fact.

13.2 Abbott Warranties. Abbott warrants to Seattle Genetics that Bulk Drug
Substance delivered to Seattle Genetics pursuant to this Agreement (other than
pursuant to Section 6.1) shall have been manufactured pursuant to cGMPs, the
Batch Records shall conform with the Bulk Drug Substance Specifications, shall
have been manufactured in compliance with this Agreement and all applicable laws
and regulations and shall be free from defects in materials and workmanship.
Abbott warrants to Seattle Genetics that it has, and shall maintain in
compliance with applicable laws and regulations during the Term, the facilities,
equipment, personnel, licenses and patents and expertise necessary to fulfill
its obligations hereunder. Abbott also represents and warrants that (a) it is
not debarred and has not and will not knowingly use in any capacity the services
of any person debarred under Section 306(a) or (b) of the U.S. Generic Drug
Enforcement Act of 1992 as amended or any comparable law of the EMEA or any ICH
confirming country, as each may be amended from time to time, and (b) the Bulk
Drug Product will not be adulterated or misbranded, within the meaning of the
U.S. Food, Drug & Cosmetics Act, or any comparable laws, rules or regulations of
any non-U.S. jurisdiction, as a result of any act or omission of Abbott. In
addition, if any Abbott Inventions are incorporated into the manufacturing
process of the Bulk Drug Substance, without Abbott obtaining Seattle Genetics’
written consent, Abbott warrants that, to Abbott’s knowledge, Seattle Genetics’
use of such Abbott Inventions shall not infringe or conflict with any patent or
other proprietary right of any Third Party and there is no claim or basis
therefor that might impair the use of such Abbott Inventions by Seattle Genetics
to manufacture Bulk Drug Substance. ABBOTT MAKES NO OTHER WARRANTIES, EXPRESS OR
IMPLIED, WITH RESPECT TO BULK DRUG SUBSTANCE. ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT, ARE
HEREBY DISCLAIMED BY ABBOTT. NOTWITHSTANDING ANY PROVISION TO THE



--------------------------------------------------------------------------------

CONTRARY IN THIS AGREEMENT, IN NO EVENT SHALL ABBOTT OR ABBOTT’S AFFILIATES BE
LIABLE FOR INDIRECT, INCIDENTAL, LIQUIDATED OR CONSEQUENTIAL DAMAGES, INCLUDING
WITHOUT LIMITATION, LOST REVENUES OR PROFITS. If at any time any representation
or warranty to Abbott’s knowledge is no longer accurate, Abbott will promptly
notify Seattle Genetics of such fact.

 

14. Indemnification

14.1 Seattle Genetics Indemnification. Seattle Genetics shall defend, indemnify
and hold harmless Abbott, its Affiliates, and its permitted contractors and
their respective employees, directors and agents against any Liability resulting
from any Third Party demand or lawsuit arising from (i) Seattle Genetics’
negligence or willful misconduct in the development, testing, use, manufacture,
promotion, marketing, sale, distribution, packaging, labeling, handling,
storage, and/or disposal of Bulk Drug Substance and/or formulations containing
Bulk Drug Substance; or (ii) alleged infringement of any patent or other
proprietary rights of such Third Party based on the testing, use, manufacture,
promotion, marketing, sale, distribution, packaging, labeling, handling,
storage, and/or disposal of the Bulk Drug Substance by Abbott, its Affiliates,
and permitted contractors, except to the extent the Third Party demands, or
lawsuit arises predominantly out of, or relates to the events described in
Section 14.2 (ii); or (iii) Seattle Genetics’ and/or any Seattle Genetics’
Affiliate’s, licensee’s and/or sublicensee’s material breach of this Agreement,
except to the extent the Third Party demand or lawsuit arises predominantly out
of or relates to the events described in Section 14.2.

14.2 Abbott Indemnification. Abbott shall defend, indemnify and hold harmless
Seattle Genetics, its Affiliates, licensees and sublicensees and their
respective employees, directors and agents against any Liability arising from
(i) Abbott’s negligence or willful misconduct in the development, testing, use,
storage, handling, packaging, labeling, manufacture, storage or delivery of Bulk
Drug Substance, formulations containing Bulk Drug Substance or its raw
materials; (ii) a demand, claim or action brought by a Third Party based on any
manufacturing procedures, methods or techniques (or component thereof) that are
incorporated into the manufacturing process of the Bulk Drug Substance by Abbott
which Seattle Genetics did not provide written consent and are other than
Seattle Genetics Patent Rights, Seattle Genetics Know-How and Seattle Genetics
Inventions, or (iii) Abbott’s, its Affiliate’s, or its contractor’s material
breach of this Agreement, except to the extent the Third Party demand or lawsuit
arises predominantly out of or relates to the events described in Section 14.1.

14.3 Claims and Proceedings. Each Party shall notify the other promptly of any
threatened or pending claim or proceeding covered by any of the above Sections
in this Article 14 and shall include sufficient information to enable the other
Party to assess the facts; provided, however, the failure to provide such notice
within a reasonable period of time shall not relieve the indemnifying Party of
its obligations hereunder except to the extent the it is prejudiced by such
failure. Each Party shall cooperate in good faith with the indemnifying Party in
the defense of all such claims, with the indemnifying Party being permitted to
maintain control of such defense through legal counsel selected by such Party.
No settlement or compromise shall be binding on a Party hereto without its prior
written consent.



--------------------------------------------------------------------------------

15. Assignment

Neither Party may assign this Agreement or any of its rights under this
Agreement or delegate (or subcontract) any of its duties or obligations under
this Agreement without the prior written consent of the other Party, which
consent shall not be unreasonably withheld, conditioned or delayed.
Notwithstanding the foregoing, but subject to the last sentence of this Article
15, either Party may assign this Agreement, without the other Party’s consent,
to any purchaser of all or substantially all of such Party’s assets, or to any
successor by way of merger, consolidation or similar transaction. Subject to the
foregoing, this Agreement will be binding upon, enforceable by, and inure to the
benefit of the Parties and their respective successors and assigns. It shall be
deemed reasonable to withhold consent to an assignment of this Agreement in the
event that such assignment would materially impair or jeopardize any pending or
actual regulatory approval for the manufacture of the Bulk Drug Substance or
adversely affect the regulatory status of the Bulk Drug Substance or any
Product. It shall be deemed reasonable for Seattle Genetics to withhold consent
to an assignment in the event that such assignment would have a substantial
likelihood of (a) impairing or jeopardizing any pending or actual regulatory
approval for the manufacture of the Bulk Drug Substance, (b) adversely affecting
the regulatory status of the Bulk Drug Substance or (c) materially delaying
delivery schedules, increasing the pricing or adversely affecting the quality of
the Bulk Drug Substance.

 

16. Notices

All notices hereunder shall be in writing and shall be delivered personally, by
nationally recognized courier service, registered or certified mail, postage
prepaid, mailed by express mail service or given by facsimile (with hard copy
sent by one of the other approved methods on the same day), to the following
addresses of the respective Parties:

 

If to Abbott: Abbott Laboratories Senior Vice President, Global Pharmaceutical
Manufacturing Department 390, Building NCA1 1401 Sheridan Road North Chicago, IL
60064-6314 Fax Number: 847-938-2315

 

with copy to: Abbott Laboratories Senior Vice President and General Counsel
Department 364, Building AP6D 100 Abbott Park Road Abbott Park, IL 60064-6049
Fax Number: 847-938-6277

 

If to Seattle Genetics: Seattle Genetics, Inc. Chief Executive Officer 21823
30th Drive SE Bothell, WA 98021 Fax Number: (425) 527-4109



--------------------------------------------------------------------------------

with copy to: Seattle Genetics, Inc. General Counsel 21823 30th Drive SE
Bothell, WA 98021 Fax Number: (425) 527-4109

Notices shall be effective upon receipt if personally delivered, on the third
business day following the date of mailing if sent by certified or registered
mail, and on the second business day following the date of delivery to the
express mail service if sent by express mail, or the date of transmission if
sent by facsimile (provided a hard copy is sent as described above). A Party may
change its address listed above by notice to the other Party.

 

17. Entire Agreement; Amendments

This Agreement constitutes the entire agreement between the Parties concerning
the subject matter hereof and supersedes all written or oral prior agreements or
understandings with respect thereto, including, without limitation, that certain
Material Transfer Agreement dated December 15, 2003 between Abbott and Seattle
Genetics. No amendment or modification to this Agreement will be effective
unless it is in writing and signed by both Parties to this Agreement.

 

18. Alternative Dispute Resolution and Applicable Law

18.1 Choice of Law. This Agreement shall be construed, interpreted and governed
by the laws of the State of Illinois, excluding its choice of law provisions.

18.2 Alternative Dispute Resolution. The Parties recognize that bona fide
disputes may arise which relate to the Parties’ rights and obligations under
this Agreement. The Parties agree that any such dispute shall be resolved by
Alternative Dispute Resolution (“ADR”) in accordance with the procedure set
forth in Exhibit E.

 

19. Force Majeure

Any delay in the performance of any of the duties or obligations of any Party
(except the payment of money due hereunder for services rendered) caused by an
event outside the affected Party’s reasonable control shall not be considered a
breach of this Agreement, and unless provided to the contrary herein, the time
required for performance shall be extended for a period equal to the period of
such delay. Such events shall include without limitation, acts of God; acts of
the public enemy; insurrections; riots; terrorism, injunctions; embargoes; labor
disputes, including strikes, lockouts, job actions, or boycotts; fires;
explosions; floods; earthquakes; shortages of material or energy; delays in the
delivery of raw materials, or other unforeseeable causes beyond the reasonable
control and without the fault or negligence of the Party so affected (a “Force
Majeure Event”). The Party so affected shall give prompt notice to the other
Party of such cause, following which the Parties will promptly meet to determine
an equitable solution to the effects of such event and the Party affected by the
event shall take whatever reasonable steps are necessary to relieve the effect
of such cause as rapidly as reasonably possible. Seattle Genetics may cancel
without penalty (and shall have no



--------------------------------------------------------------------------------

obligation to pay any amounts attributable to minimum quantities or firm
Purchase Orders applicable to any period following the date of the Force Majeure
Event) (a) any and all Purchase Orders in the event Abbott is unable to fulfill
an outstanding Purchase Order within sixty (60) days of its scheduled delivery
date due to a Force Majeure Event and (b) this Agreement if the Force Majeure
Event affects Abbott’s ability to perform pursuant to this Agreement for more
than an aggregate of one hundred twenty (120) days in any single Contract Year
or any consecutive period of ninety (90) days. Upon cessation of such Force
Majeure Event, the affected Party shall promptly resume performance on all
Purchase Orders which have not been terminated.

 

20. Severability

If any term or provision of this Agreement shall for any reason be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other term or provision hereof, and in
lieu of each such invalid, illegal or unenforceable provision there shall be
added automatically as a part of this Agreement a provision that is valid, legal
and enforceable, and as similar in terms to such invalid, illegal or
unenforceable provision as may be possible while giving effect to the benefits
and burdens for which the Parties have bargained hereunder.

 

21. Waiver

No waiver or modification of any of the terms of this Agreement shall be valid
unless in writing and signed by an authorized representative of each Party
hereto. Failure by either Party to enforce any rights under this Agreement shall
not be construed as a waiver of such rights, nor shall a waiver by either Party
in one or more instances be construed as constituting a continuing waiver or as
a waiver in other instances.

 

22. Exhibits

All Exhibits referenced herein are hereby made a part of this Agreement.

 

23. Counterparts

This Agreement may be executed in any number of separate counterparts, each of
which shall be deemed to be an original, but which together shall constitute one
and the same instrument.

 

24. No Publicity

Except as required by law or regulation, neither Party shall disclose the
material provisions (as defined in the next sentence) of this Agreement or make
any public announcement or public statement concerning the material provisions
of this Agreement, without the prior written approval of the other Party. For
purposes of this Article, the term “material provisions” shall include price,
term, termination options and ownership of intellectual property. Neither Party
shall use the name of the other Party in any publicity release or advertising
without the other Party’s prior written consent, not to be unreasonably
withheld. Notwithstanding the foregoing, either Party, without the consent of
the other Party, may disclose the general nature and terms of this Agreement to
investors or potential investors, provided that prior to such disclosure, such
investors executed confidentiality and non-disclosure agreements with terms no
less stringent than as provided for in this Article 24. Any disclosure required
by law or judicial order proposed by a Party that names the other Party, shall
first be provided in draft to the other Party. Each Party shall use reasonable
best efforts to provide the other Party with ten (10) business days to review
such proposed draft.



--------------------------------------------------------------------------------

25. Relationship

The relationship between the Parties to this Agreement is that of independent
contractors and nothing herein shall be deemed to constitute the relationship of
partners, joint ventures, nor of principal and agent between Abbott and Seattle
Genetics. Neither Party shall have any express or implied right or authority to
assume or create any obligations on behalf of or in the name of the other Party
or to bind the other Party to any contract or undertaking with any Third Party.

 

26. Headings

The headings in this Agreement are for convenience of reference only and shall
not affect its interpretation.

 

27. Insurance

During the Term, Seattle Genetics and Abbott shall maintain in full force and
effect, for the benefit of Seattle Genetics and Abbott respectively product
liability insurance (with Abbott’s coverage extending to its obligations as a
manufacturer of the Bulk Drug Substance) in an amount of not less than Ten
Million Dollars (U.S.$10,000,000) for each accident or occurrence and in the
aggregate. At the inception of this Agreement and annually thereafter, Seattle
Genetics and Abbott shall furnish the other with a certificate of insurance
evidencing that it has such insurance coverage in force. During the Term, either
Party may self-insure in whole or in part the insurance requirements described
above, provided such Party maintains both (a) a net worth as measured by its
retained earnings in the amount of One Hundred Million Dollars
(U.S.$100,000,000) and (b) a minimum of Fifteen Million Dollars (U.S.
$15,000,000) of unrestricted cash or cash equivalents at its disposal (together,
“Self-Insurance Requirement”). If a Party self-insures in accordance with the
foregoing, then in order to be permitted to maintain such self-insurance, such
Party must maintain throughout the Term the Self-Insurance Requirement and
deliver to other Party, within ninety (90) days after the end of each of such
Party’s fiscal years, a statement in the form described above evidencing the
compliance with the Self-Insurance Requirement. If at any time the Party fails
to comply with either of the Self-Insurance Requirement, then such Party must
obtain, provide, and keep in full force and effect (until the Party complies
with Self-Insurance Requirements) the above referenced insurance coverage and
provide the other Party with evidence of the same in accordance with this
Section. Notwithstanding any of the foregoing to the contrary, so long as a
Party is publicly traded on a nationally recognized stock exchange, such Party
shall have no obligation to provide the other Party with documentation which
evidences compliance with the Self Insurance Requirement as otherwise required
pursuant to this Section.



--------------------------------------------------------------------------------

28. Debarment

Each of the Parties warrants and represents to the other Party that each such
Party has never been, is not currently, and, during the term of this Agreement,
will not become, a Debarred Entity, Excluded Entity or Convicted Entity. Each of
the Parties further warrants and represents that no Debarred Individual,
Debarred Entity, Excluded Individual, Excluded Entity, Convicted Individual or
Convicted Entity has performed or rendered, or will perform or render, any
services or assistance on its behalf relating to activities taken pursuant to
this Agreement. If any of the foregoing warranties or representations becomes
untrue as to a specific Party (by way of example only, if Abbott or any
individual or entity performing services on its behalf hereunder becomes
excluded, debarred or suspended after the Effective Date of this Agreement),
such Party shall immediately notify the other Party and this shall constitute
grounds for immediate termination by the Party which has not violated the
representations and warranties of this Section. This provision shall survive
termination or expiration of this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives on the later day and year written
below.

 

ABBOTT LABORATORIES SEATTLE GENETICS, INC. By: /s/ Lance B. Wyatt By: /s/ Clay
B. Siegall Lance B. Wyatt Title:

Senior Vice President,

Global Pharmaceutical Manufacturing

Title: President & CEO